CHASE CORPORATION 26 Summer Street Bridgewater, MA 02324 Telephone (508) 279-1789 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Notice is hereby given that the annual meeting of shareholders of Chase Corporation will be held at 9:30 a.m., Tuesday, January 28, 2003 at the Raynham Courtyard Marriott, 37 Paramount Drive, Raynham, Massachusetts 02767 for the following purposes: (1) To elect the members of the Board of Directors of the corporation; (2) To transact such other business as may properly come before the meeting. Only shareholders of record on the books of the corporation at the close of business on November 30, 2002 are entitled to notice of and to vote at the meeting. The Board of Directors hopes that all shareholders who can conveniently do so will personally attend the meeting. By order of the Board of Directors, GEORGE M. HUGHES Clerk
